Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-10, 14-19 & 21-22 are rejected under 35 U.S.C. 103 as obvious over Takeda (Pub. No.: US 2015/0303051 A1) in view of Hanashima et al. (Pub. No.: US 2015/0228474 A1).
Regarding Claim 1, Takeda discloses						           a method of manufacturing a semiconductor device, comprising:					forming a film containing a metal element on a substrate by performing a cycle a predetermined number of times (Par. 0148-0149 – TiSiN film; metal element Ti), the cycle including performing:												(a)    supplying a first gas containing the metal element and a halogen 	element and a second gas containing a predetermined element different from the metal 	element and hydrogen to the substrate so that supply periods of the first gas and the 	second gas at least partially overlap with each other while a space where the substrate 	exists is exhausted (Par. 0148-0149, Fig. 10 (in light of the disclosures of the cited 	portion of the specification – first gas TiCl4, second gas DSB or SiH4; also Par. 0084-	0089 – this prior art clearly teaches that the APC valve of Fig. 10 does not have to be 	fully closed; it could be left partially open which would mean that the chamber would be 	exhausted even during the supply of the first gas and the second gas albeit not at the 	highest pumping speed); and											(b)    supplying a reaction gas different from the first gas and the second gas to the 	substrate (Par. 0148-0149 – reaction gas NH3, reaction gas is supplied only after the 	supply of the first gas and the second gas are stopped).				Takeda, does not explicitly disclose		            					(c) between (a) and (b), purging the space where the substrate exists without 	supplying the first gas, the second gas and the reaction gas to the substrate.			
Hanashima et al. at least implicitly teaches		            				(c) between (a) and (b), purging the space where the substrate exists without 	supplying the first gas, the second gas and the reaction gas to the substrate (Par. 0222-	0227 together with 0136, Fig. 8 – this prior art teaches that the purging the space where 	the substrate exists between steps (a) and (b) can be really helpful in reducing gas phase 	reaction and suppressing generation of particles). 							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hanashima et al. to adapt the method of manufacturing a semiconductor device, comprising: (c) between (a) and (b), purging the space where the substrate of Takeda exists without supplying the first gas, the second gas and the reaction gas to the substrate in order to help suppress gas phase reaction and generation of unwanted particles as taught by Hanashima et al. (Par. 0136). 
Regarding Claim 3, modified Takeda, as applied to claim 1, discloses	   		        the method, wherein (a) is performed under a condition where decomposition of the first gas and the second gas in a gas phase is suppressed (Takeda - Par. 0148-0149 with Par. 0093 & 0102-0123 – this prior art teaches growing films at a temperature where the gas phase reaction could be suppressed).
Regarding Claim 4, modified Takeda, as applied to claim 1, discloses	   		        the method, wherein the halogen element is chlorine (Takeda - Par. 0148-0149 - first precursor gas TiCl4).
Regarding Claim 5, modified Takeda, as applied to claim 4, discloses	   		        the method, wherein the first gas is a tetrachlorotitanium gas (Takeda - Par. 0148-0149 - first precursor gas TiCl4).
Regarding Claim 6, modified Takeda, as applied to claim 1, discloses	   		        the method, wherein the second gas is a monosilane gas (Takeda - Par. 0148-0149 - first precursor gas TiCl4, second precursor gas SiH4).
Regarding Claim 7, modified Takeda, as applied to claim 4, discloses	   		        the method, wherein, in (a), a first byproduct containing the halogen element and hydrogen is changed into a second byproduct containing the halogen element and the additional element by causing the first byproduct to react with the second precursor gas (Takeda - Par. 0148-0149, Fig. 10 (in light of the disclosures of the cited portion of the specification – first precursor gas TiCl4, second precursor gas DSB or SiH4); the instant application and the cited prior art of Takeda potentially use same first precursor gas (TiCl4) and second precursor gas (SiH4,) and both of them supply the two precursor gases simultaneously at least for a certain period of time; so it is logical to expect a similar reaction mechanism happening in the prior art as happens in the case of the instant application), and 							wherein the first byproduct includes hydrochloric acid (Takeda - Par. 0148-0149 – implied; as this prior art and the instant application are using the same precursor gases under similar conditions, a similar reaction mechanism is expected).
Regarding Claim 8, modified Takeda, as applied to claim 1, discloses	   		        the method, wherein the film contains at least one of nitrogen and carbon, and wherein the reaction gas contains the at least one of nitrogen and carbon (Takeda - Par. 0148-0149 – Film could be TiSiN, reaction gas NH3).
Regarding Claim 9, modified Takeda, as applied to claim 1, discloses	   		        the method, wherein the metal element is at least one selected from the group of titanium, zirconium, hafnium, niobium, tantalum, molybdenum, tungsten, yttrium, lantern, strontium, aluminum, chromium, vanadium and gallium (Takeda - Par. 0148-0149 – titanium).
Regarding Claim 10, modified Takeda, as applied to claim 1, discloses	   		        the method, wherein in (a), the supply of the first gas and the supply of the second gas start at the same time (Takeda - Par. 0148-0149, Fig. 10).
Regarding Claim 14, modified Takeda, as applied to claim 1, discloses	   		        the method, wherein the first gas is a Ti-containing gas containing Ti as the metal element, and the second gas is a Si-containing gas containing Si as the predetermined element (Takeda - Par. 0148-0149).
Regarding Claim 15, Takeda discloses						           a substrate processing apparatus, comprising:							a process chamber configured to accommodate a substrate (abstract, Par. 0007, 0030; Fig. 1 – process chamber 201); 										a gas supply system configured to supply a first gas containing a metal element and a halogen element, a second gas containing a predetermined element different from the metal element and hydrogen, and a reaction gas different from the first gas and the second gas to the substrate accommodated inside the process chamber (abstract, Par. 0043-0044 together with Par. 0148-0149; Fig. 1 – gas supply system comprising gas supply pipes 232a-232h; first gas TiCl4, second gas DSB or SiH4; reaction gas NH3); and						a controller configured to control the gas supply system so as to form a film containing the metal element on the substrate by performing a cycle a predetermined number of times (Par. 0070-0074 & 0148-0149; Fig. 3), the cycle including performing:							(a)    supplying the first gas and the second gas to the substrate accommodated 	inside the process chamber so that supply periods of the first gas and the second gas at 	least partially overlap with each other while exhausting an inside of the process chamber 	(Par. 0148-0149, Fig. 10 (in light of the disclosures of the cited portion of the 	specification – first gas TiCL4, second gas DSB or SiH4; also Par. 0084-0089 – this 	prior art clearly teaches that the APC valve of Fig. 10 does not have to be fully closed; it 	could be left partially open which would mean that the chamber would be exhausted even 	during the supply of the first precursor gas and the second precursor gas albeit not at the 	highest pumping speed); and											(b)    supplying the reaction gas to the substrate (Par. 0148-0149 – reaction gas 	NH3). 
Takeda, does not explicitly disclose		            					(c) between (a) and (b), purging the process chamber where the substrate is 	accommodated without supplying the first gas, the second gas and the reaction gas to the 	substrate.										Hanashima et al. at least implicitly teaches		            				(c) between (a) and (b), purging the process chamber where the substrate is 	accommodated without supplying the first gas, the second gas and the reaction gas to the 	substrate (Par. 0222-	0227 together with 0136, Fig. 8 – this prior art teaches that the 	purging the space where the substrate exists between steps (a) and (b) can be really 	helpful in reducing gas phase reaction and suppressing generation of particles). 		
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hanashima et al. to adapt the substrate processing apparatus, comprising (c) between (a) and (b), purging the process chamber where the substrate of Takeda is 	accommodated without supplying the first gas, the second gas and the reaction gas to the substrate in order to help suppress gas phase reaction and generation of unwanted particles as taught by Hanashima et al. (Par. 0136). 						
Regarding Claim 16, modified Takeda, as applied to claim 15, discloses	         the substrate processing apparatus, wherein the film contains at least one of nitrogen and carbon, and wherein the reaction gas contains the at least one of nitrogen and carbon (Takeda - Par. 0148-0149 – Film could be TiSiN, reaction gas NH3).
Regarding Claim 17, Takeda discloses						           a non-transitory computer-readable recording medium storing a program that causes a computer to have a substrate processing apparatus perform (Fig. 3):					forming a film containing a metal element on a substrate by performing a cycle a predetermined number of times (Par. 0148-0149 – TiSiN film; metal element Ti, additional element Si), the cycle including performing:										(a)    supplying a first gas containing the metal element and a halogen element and 	a second gas containing a predetermined element and hydrogen to the substrate so that 	supply periods of the first gas and the second gas at least partially overlap 	with 	each other while a space where the substrate exists is exhausted (Par. 0148-0149, Fig. 10 	(in light of the disclosures of the cited portion of the specification – first precursor gas 	TiCl4, second precursor gas DSB or SiH4; also Par. 0084-0089 – this prior art clearly 	teaches that the APC valve of Fig. 10 does not have to be fully closed; it could be left 	partially open which would mean that the chamber would be exhausted even during the 	supply of the first precursor gas and the second precursor gas albeit not at the highest 	pumping speed); and												(b)    supplying a reaction gas different from the first gas and the second gas to the 	substrate (Par. 0148-0149 – reaction gas NH3).					Takeda, does not explicitly disclose		            					(c) between (a) and (b), purging the space where the substrate exists without 	supplying the first gas, the second gas and the reaction gas to the substrate.			Hanashima et al. at least implicitly teaches		            				(c) between (a) and (b), purging the space where the substrate exists without 	supplying the first gas, the second gas and the reaction gas to the substrate (Par. 0222-	0227 together with 0136, Fig. 8 – this prior art teaches that the purging the space where 	the substrate exists between steps (a) and (b) can be really helpful in reducing gas phase 	reaction and suppressing generation of particles). 							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hanashima et al. to adapt the a non-transitory computer-readable recording medium storing a program that causes a computer to have a substrate processing apparatus perform: (c) between (a) and (b), purging the space where the substrate of Takeda exists without supplying the first gas, the second gas and the reaction gas to the substrate in order to help suppress gas phase reaction and generation of unwanted particles as taught by Hanashima et al. (Par. 0136). 	
Regarding Claim 18, modified Takeda, as applied to claim 17, discloses	        the non-transitory computer-readable recording medium, wherein the film contains at least one of nitrogen and carbon, and wherein the reaction gas contains the at least one of nitrogen and carbon (Takeda - Par. 0148-0149 – Film could be TiSiN, reaction gas NH3).
Regarding Claim 19, modified Takeda, as applied to claim 1, discloses	   		        the method, wherein (a), (b) and (c) are non-simultaneously preformed in the cycle (Hanashima et al. - Par. 0222-0227 together with 0136, Fig. 8).
Regarding Claim 21, modified Takeda, as applied to claim 1, discloses	   		        the method, wherein in (c), the first gas and the second gas are removed from the space where the substrate exists (Hanashima et al. - Par. 0222-0227 together with 0136, Fig. 8).

Regarding Claim 22, Takeda discloses						           a method of processing a substrate, comprising:						forming a film containing a metal element on the substrate by performing a cycle a predetermined number of times (Par. 0148-0149 – TiSiN film; metal element Ti), the cycle including performing:												(a)    supplying a first gas containing the metal element and a halogen 	element and a second gas containing a predetermined element different from the metal 	element and hydrogen to the substrate so that supply periods of the first gas and the 	second gas at least partially overlap with each other while a space where the substrate 	exists is exhausted (Par. 0148-0149, Fig. 10 (in light of the disclosures of the cited 	portion of the specification – first gas TiCl4, second gas DSB or SiH4; also Par. 0084-	0089 – this prior art clearly teaches that the APC valve of Fig. 10 does not have to be 	fully closed; it could be left partially open which would mean that the chamber would be 	exhausted even during the supply of the first gas and the second gas albeit not at the 	highest pumping speed); and											(b)    supplying a reaction gas different from the first gas and the second gas to the 	substrate (Par. 0148-0149 – reaction gas NH3, reaction gas is supplied only after the 	supply of the first gas and the second gas are stopped).				Takeda, does not explicitly disclose		            					(c) between (a) and (b), purging the space where the substrate exists without 	supplying the first gas, the second gas and the reaction gas to the substrate.			
Hanashima et al. at least implicitly teaches		            				(c) between (a) and (b), purging the space where the substrate exists without 	supplying the first gas, the second gas and the reaction gas to the substrate (Par. 0222-	0227 together with 0136, Fig. 8 – this prior art teaches that the purging the space where 	the substrate exists between steps (a) and (b) can be really helpful in reducing gas phase 	reaction and suppressing generation of particles). 							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Hanashima et al. to adapt the method of processing a substrate, comprising: (c) between (a) and (b), purging the space where the substrate of Takeda exists without supplying the first gas, the second gas and the reaction gas to the substrate in order to help suppress gas phase reaction and generation of unwanted particles as taught by Hanashima et al. (Par. 0136). 


Claims 11-13 are rejected under 35 U.S.C. 103 as obvious over Takeda (Pub. No.: US 2015/0303051 A1) and Hanashima et al. (Pub. No.: US 2015/0228474 A1), as applied to claim 1, further in view of Myo et al. (Pub. No.: US 2005/0271812 A1).
Regarding Claim 11, modified Takeda, as applied to claim 1, does not explicitly disclose	   											the method, wherein in (a), the supply of the first precursor gas starts before the supply of the second precursor gas.										However, Myo et al. at least implicitly teaches  					               the method, wherein in (a), the supply of the first precursor gas starts before the supply of the second precursor gas (Par. 0064 & 0142; Fig. 5B – Hf precursor could be considered as the first precursor gas and Si-precursor could be considered as the second precursor gas; this prior art teaches that dosing sequence could be modified to achieve desired film composition and characteristics).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Myo et al. to adapt the method, wherein in (a), the supply of the first precursor gas of modified Takeda et al. starts before the supply of the second precursor gas in order to affect the overall composition and quality of the deposited film in a desired way as taught by Myo et al. (Par. 0142). 
Regarding Claim 12, modified Takeda, as applied to claim 1, does not explicitly disclose	 											 	the method, wherein in (a), the supply of the first precursor gas and the supply of the second precursor gas stop at the same time.									However, Myo et al. at least implicitly teaches 					               the method, wherein in (a), the supply of the first precursor gas and the supply of the second precursor gas stop at the same time (Par. 0064 & 0142; Fig. 5A – Hf precursor could be considered as the first precursor gas and Si-precursor could be considered as the second precursor gas; this prior art teaches that dosing sequence could be modified to achieve desired film composition and characteristics).									It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Myo et al. to adapt the method, wherein in (a), the supply of the first precursor gas and the supply of the second precursor gas of modified Takeda et al. stop at the same time in order to affect the overall composition and quality of the deposited film in a desired way as taught by Myo et al. (Par. 0142). 
Regarding Claim 13, modified Takeda, as applied to claim 1, does not explicitly disclose	   											the method, wherein in (a), the supply of the first precursor gas stops prior to stopping the supply of the second precursor gas.										However, Myo et al. at least implicitly teaches 					               the method, wherein in (a), the supply of the first precursor gas stops prior to stopping the supply of the second precursor gas (Par. 0064 & 0142; Fig. 5A – Hf precursor could be considered as the first precursor gas and Si-precursor could be considered as the second precursor gas; this prior art teaches that dosing sequence could be modified to achieve desired film composition and characteristics).											It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Myo et al. to adapt the method, wherein in (a), the supply of the first precursor gas of modified Takeda et al. stops prior to stopping the supply of the second precursor gas in order to affect the overall composition and quality of the deposited film in a desired way as taught by Myo et al. (Par. 0142). 

Response to Arguments
Applicants’ arguments filed on 09/09/2022 have been fully considered but they are not found to be persuasive.

The Applicants argue “… Takeda and Hanashima cannot be combined as asserted”. They stressed that “if Takeda and Hanashima would be forcibly combined, the technical gist of Takeda, lowering the process temperature of film formation and increasing the deposition rate of the film, cannot be achieved”. To prove their point they presented the case where “Takeda performs step "A" which simultaneously supplies DSB gas and HCDS gas into the process chamber; and step "B" which keeps the DSB gas and HCDS gas confined within the process chamber”. Their entire argument is based on the premise that “if the DSB gas and HCDS gas are exhausted between steps "A" and "B" in Takeda or if the process chamber would be purged between steps "A" and "B" in Takeda, the technical advantages of Takeda could not be achieved”. Unfortunately, the entire argument is null and void since the Examiner never cited the portion where such combination of gases is used. The Examiner presented the portion of the prior art of Takeda that teaches forming a TiSiN film using a first gas consisting TiCl4, a second gas consisting DSB or SiH4 and a reaction gas consisting NH3. The part of the disclosure of Takeda that the Applicants built their argument around is related to the formation of a SiN film by using a first gas consisting HCDS, a second gas consisting DSB, and a reaction gas consisting NH3. So whatever advantage that Takeda might have derived in the formation of SiN film by using a particular set of gases (and cited by the Applicant as the foundation of their argument) is solely related to that particular case of forming a thin SiN film and it has no relation to the case where a TiSiN film is formed using a completely different set of gases. 
The Examiner would like to emphasize that the procedure that Takeda applies in forming the TiSiN film by supplying a first gas consisting TiCl4 and a second gas consisting DSB or SiH4  in step (a) and 	a reaction gas consisting NH3 in step (b) without purging the space where the substrate exists in a step (c) between steps (a) and (b) has one clear disadvantage of possible particle generation through gas phase reactions between the different gas species residing in the reactor. This negative aspect of Takeda can be easily removed by a simply tweak of the process of Takeda by installing a step (c) involving purging, as taught by Hanashima et al., in between steps (a) and (b) of Takeda and it would have been obvious to a person of ordinary6 skill in the art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/28/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812